IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


M.G.,                                       : No. 160 WAL 2018
                                            :
                     Respondent             :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
S.J.,                                       :
                                            :
                     Petitioner             :


                                       ORDER



PER CURIAM

        AND NOW, this 25th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.